DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Diefendorf on March 4 and 5, 2021.

The application has been amended as follows: 
Claims 33, 34 and 41 – 48 are cancelled and replaced with the following claims:

50. (New) The surface protection thin coating according to claim 51, wherein the surface is a surface of an internal combustion engine.  
51. (New) A surface protection thin coating on an engine component that is a chromium steel substrate with a patterned discrete surface texture on a surface of the engine component, the surface protection layer comprising: a thin diamond-like carbon (DLC) coating deposited on the engine component surface using a closed field unbalanced magnetron sputtering ion plating apparatus with a pure carbon rod, the DLC coating having SP3 diamond phase mixed with SP2 and SP1 amorphous carbon phases and a thickness of 50 nm to 250 nm; and a pure chromium (Cr) interlayer produced during deposition of the thin diamond-like carbon (DLC) coating to bridge the steel substrate and the thin diamond-like carbon (DLC) coating without interruption to form a strong bond between the engine component surface and the thin diamond-like carbon (DLC) coating, the chromium (Cr) interlayer forming strong bonding with the chromium steel substrate with the patterned discrete surface texture.  
52. (New) The surface protection thin coating according to claim 51, wherein the DLC coating having SP3 diamond phase mixed with SP2 and SP1 amorphous carbon phases forms in situ the SP3 diamond phase within the SP2 and SP1 amorphous carbon phases and with a thickness of 50 nm to 250 nm.  
53. (New) The surface protection thin coating according to claim 52, wherein the thickness is 150 nm.  

55. (New) The surface protection thin coating according to claim 51, wherein a bonded chemical film forming a molecular assembly of bonded molecules and free to move molecules and a polymer dome to protect the whole assembly are provided.  
56. (New) The surface protection thin coating according to claim 55, wherein the bonded chemical film has viscoelastic properties.  
57. (New) The surface protection thin coating according to claim 55, wherein the bonded chemical film includes alcohol groups that react to diamond crystalline defects in the thin diamond-like carbon (DLC) coating having the SP3 diamond phase.  
58. (New) The surface protection thin coating according to claim 57, wherein the alcohol groups include any of long chain alcohols and oleyl alcohol.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the surface protection thin coating.  The independent claim identifies the uniquely distinct features of a thin coating that include a thin diamond-like carbon (DLC) coating deposited on a chromium steel engine component surface having a patterned discrete surface texture, the DLC coating having SP3 diamond phase mixed with SP2 and SP1 amorphous carbon phases having a thickness of 50 nm to 250 nm; and a pure chromium interlayer to bridge the steel substrate and the thin diamond-like carbon (DLC) coating without interruption to form a strong bond, the chromium interlayer forming strong bonding with thePage 2 of 8Application No. 16/290,648 Attorney Docket No. 031778.63421D2chromium steel substrate with the patterned discrete surface texture.  The closest prior art of record, Ong et al. (USPN 5,645,900) in view of Bramberry (USPN 2,534,408) and Malshe et al. (USPN 5,472,370), disclose different diamond-like carbon coatings, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788

/pln/
March 5, 2021